UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . MANHATTAN SCIENTIFICS, INC. (Name of small business issuer in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for suchshorterperiod that theregistrantwas requiredto filesuchreports),and(2) hasbeensubjectto suchfiling requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a shell company (as defined in the Exchange Act)o Yesx No The number of shares outstanding of registrant's $0.001 par value common stock, as of the close of business on October 31, 2007: 250,000,000 shares. Transitional Small Business Disclosure Format (check one) Yes oNo x Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December31, 2006 1 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30,2007 and September 30, 2006 and for the period from July 31, 1992 (Inception) through September 30, 2007 2 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30,2007 and 2006 and for the period from July31,1992(Inception) through September 30, 2007 3 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED BALANCE SHEETS September 30, 2007 (unaudited) December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 872,000 $ 149,000 Prepaid expenses and other assets 43,000 9,000 Total current assets 915,000 158,000 Property and equipment, net 29,000 30,000 Investments 2,000 2,000 Patents, net of accumulated amortization of $1,834,000 and $1,678,000 246,000 402,000 Other asset 2,000 2,000 Total assets $ 1,194,000 $ 594,000 LIABILITIES Current liabilities Accounts payable and accrued expenses $ 1,863,000 $ 1,522,000 Accrued interest and expenses - related parties 261,000 324,000 Convertible promissory notes, net of discount of $149,000 899,000 - Note payable to officers 1,029,000 1,100,000 Note payable - other 34,000 32,000 Total current liabilities 4,086,000 2,978,000 Commitments and Contingencies: CAPITAL DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding - none - - Series B convertible,authorized 250,000 shares; 49,999 shares issued and outstanding - - Series C convertible, redeemable, authorized 14,000 shares; issued and outstanding - none - - Common, authorized 500,000,000 and 250,000,000 shares, 250,000,000and 200,449,577 shares issued, and outstanding 250,000 201,000 Additional paid-in-capital 45,741,000 44,902,000 Deficit accumulated during the development stage (48,883,000 ) (47,487,000 ) Total capital deficit (2,892,000 ) (2,384,000 ) $ 1,194,000 $ 594,000 See notes to unaudited consolidated financial statements - 1 - Table of Contents MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) PERIOD FROM JULY 31, 1992 THREE MONTHS ENDED NINE MONTHS ENDED (INCEPTION) SEPTEMBER 30, SEPTEMBER 30, THROUGH 2007 2006 2007 2006 SEPTEMBER 30, 2007 Revenue $ - $ - $ - $ - $ 856,000 Operating costs and expenses: General and administrative 340,000 257,000 1,662,000 1,583,000 41,164,000 Research and development 54,000 53,000 159,000 160,000 8,771,000 Impairment charge of certain patents - 189,000 Total operating costs and expenses 394,000 310,000 1,821,000 1,743,0000 50,124,000 Loss from operations before other income and expenses (394,000 ) (310,000 ) (1,821,000 ) (1,743,000 ) (49,268,000 ) Other income and expenses: Gain from sale of equity interest - 885,000 Gain on settlement of NMXS.com option - - - 50,000 50,000 Gain on legal settlement - 393,000 Gain from sale of Novint Technologies Inc. common stock 20,000 66,000 466,000 66,000 1,930,000 Gain on issuance of investor common stock - 531,000 Contract revenue - 3,741,000 Interest and other expenses (15,000 ) (19,000 ) (45,000 ) (60,000 ) (1,066,000 ) Interest income 2,000 1,000 4,000 5,000 182,000 Equity in losses of investees - (1,243,000 ) Gain / (Loss) on disposal of equipment - (13,000 ) NET LOSS $ (387,000 ) $ (262,000 ) $ (1,396,000 ) $ (1,682,000 ) $ (43,878,000 ) BASIC AND DILUTED LOSS PER COMMON SHARE: Weighted average number of common shares outstanding 250,000,000 199,610,500 226,490,675 192,557,869 Basic and diluted loss per common share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) See notes to unaudited consolidated financial statements - 2 - Table of Contents MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH 2007 2006 SEPTEMBER 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,396,000 ) $ (1,682,000 ) $ (43,878,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on sale of investments (466,000 ) (66,000 ) (2,319,000 ) Gain on settlement of NMXS.com option - (50,000 ) (50,000 ) Gain from sale of equity interest in Horizon - - (885,000 ) Gain on issuance of investee common stock - - (531,000 ) Common stock issued for services 707,000 927,000 7,820,000 Preferred stock issued for services - - 598,000 Stock options issued for services 110,000 - 9,951,000 Cashless stock option exercise 126,000 Warrants issued for services 2,556,000 Convertible note issued for services 2,000 5,000 109,000 Financing costs payable with common stock - - 191,000 Amortization of financing costs related to beneficial conversion feature of convertiblenotes 240,000 - 240,000 Loss of equity investee 1,207,000 Amortization of technology license - - 537,000 Amortization of patents 156,000 156,000 1,834,000 Loss on disposal of equipment - - 28,000 Impairment charge of certain patents - - 189,000 Impairment charge on property and equipment - - 8,000 Depreciation 1,000 2,000 1,126,000 Changes in: Prepaid expenses and other assets (11,000 ) 136,000 182,000 Accounts payable and accrued expenses 395,000 262,000 3,470,000 Accrued interest and expenses - related parties (63,000 ) 44,000 261,000 Net cash provided by operating activities; (325,000 ) (266,000 ) (17,230,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment (432,000 ) Purchase of investment - - (100,000 ) Proceeds from sale of equipment - - 18,000 Proceeds from sale of equity interest 885,000 Proceeds from settlement of NMXS.com - 50,000 50,000 Proceeds received from sale of investment - 66,000 1,690,000 Net cash provided by (used in) investing activities - 116,000 2,111,000 See notes to unaudited consolidated financial statements - 3 - Table of Contents MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH 2007 2006 SEPTEMBER 30, 2007 CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of treasury stock for retirement - - (100,000 ) Note payable to stockholders 2,374,000 Proceeds from convertible promissory notes 1,048,000 - 1,048,000 Proceeds from note payable - other - - 634,000 Repayment of note payable - other - - (435,000 ) Repayment of note payable to officers - (525,000 ) Net proceeds from issuance of preferred stock - - 3,569,000 Net proceeds from issuance of common stock - - 9,571,000 Loan repayment to preferred stockholder - - (148,000 ) Capital lease payments - - (13,000 ) Return of security deposit 16,000 Net cash provided by (used in) financing activities 1,048,000 - 15,991,000 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS 723,000 (150,000 ) 872,000 Cash and cash equivalents, beginning of period 149,000 364,000 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 872,000 $ 214,000 $ 872,000 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ 60,000 $ 111,000 SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Fixed assets contributed to the company in exchange for Series A preferred stock 45,000 Issuance of 14,391,627 common shares to acquire intangible assets 15,000 Special distribution of 14,391,627 shares of common stock to stockholder in settlement of stockholder advances 376,000 Issuance of 7,200,000 common shares to acquire intangible assets 1,440,000 Issuance of Series A preferred stock and warrants in settlement of note payable and accrued interest 1,830,000 Issuance of 1,000,000 common shares to acquire intangible assets 1,000,000 Issuance of 100,000 common shares to acquire furniture and fixtures 49,000 Issuance of 78,000 common shares in satisfaction of accrued expenses 15,000 Issuance of 10,500 shares to acquire furniture and fixtures 40,000 Issuance of 1,400,00 of common shares to acquire Teneo Computing 785,000 Issuance of 1,000,000 of common shares to purchase 42% of Novint Technologies 561,000 Issuance of 641,274 shares of common stock in settlement of note payable 48,000 Issuance of 3,180,552 common shares in satisfaction of accrued expenses 159,000 Issuance of 1,277,685 common shares in satisfaction of accrued expenses 83,000 Issuance of 795,324 of common shares in settlement of note payable 45,000 45,000 Issuance of 1,184,220 common shares in satisfaction of accrued expenses 59,000 See notes to unaudited consolidated financial statements - 4 - Table of Contents MANHATTAN SCIENTIFICS, INC. (A
